Citation Nr: 0007494	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  00-04 637	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of entitlement to an increased evaluation of 30 percent 
for residuals of fracture, L3-4, spinal stenosis, L4-5, with 
radiculopathy (low back disability), on September 10, 1999.  

2.  The Board remanded the underlying issue of entitlement to 
an increased evaluation for deep venous thrombosis of the 
left leg on September 10, 1999, but has not entered a final 
decision on that issue.  

3.  On May 29, 1997, the veteran and his attorney entered 
into two contingent attorney fee agreements, one which was 
received at the Board in April 1998 provided that 33.3 
percent of past-due benefits were to be paid by the veteran 
to his attorney; the other, received in October 1999, 
provided a contingency fee of 20 percent of past-due 
benefits, which were to be paid by the VA to the veteran's 
attorney.  

4.  A September 1999 Board decision granted an increase in 
disability compensation for service connected low back 
disability, from 10 to 30 percent; that decision was 
effectuated by the RO in a September 1999 rating action, and 
those determinations resulted in past-due benefits being 
payable to the veteran.

5.  A December 1999 RO decision granted an increase in 
disability compensation for service connected deep venous 
thrombosis of the left leg, from 10 to 30 percent, and that 
determination resulted in past-due benefits being payable to 
the veteran.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of either of the May 
1997 attorney fee agreements, for the receipt of additional 
compensation for service-connected low back disability or 
deep venous thrombosis of the left leg, have not been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A fee may not be 
charged, allowed, or paid for services of attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in a case.  38 U.S.C.A. 
§ 5904(c).  Further, regulations provide that while the fee 
charged must be reasonable, a fee of 20 percent is presumed 
reasonable.  38 C.F.R. § 20.609 (e), (f).  

In this case, the Board issued a decision on September 10, 
1999, granting an increased evaluation from 10 to 30 percent 
for a low back disability, denying an increased evaluation 
for left and right foot disabilities, and remanding the issue 
of an increased evaluation for deep venous thrombosis of the 
left leg.  An attorney fee agreement submitted in April 1998 
and dated in May 1997 shows that the veteran and his attorney 
entered into an attorney fee agreement to represent the 
veteran in his claim for VA benefits.  The attorney fee 
agreement called for the attorney to be paid on a contingent 
basis 33.3 percent of any past-due benefits directly by the 
VA.  

On September 17, 1999, the RO issued a rating decision 
effectuating the grant of increased compensation for a low 
back disability, assigning a 30 percent evaluation effective 
from August 1996.  A letter from the RO to the veteran dated 
in September 1999 does not show that any part of the 
veteran's past-due benefits were withheld as attorney fees, 
and additional documentation in the file confirms that no 
benefits were withheld.  Thereafter, in October 1999, the 
attorney submitted an additional fee agreement dated in May 
1997.  This agreement showed that the veteran agreed to pay 
20 percent of past-due benefits of any award and also 
indicated that the VA could withhold the fee from the 
veteran's past-due benefits awarded.

In a rating decision dated in December 1999, the RO awarded 
an increased rating, from 10 to 30 percent, for the residuals 
of deep venous thrombosis, effective from September 1996.  By 
letters dated in January 2000, the veteran and his attorney 
were informed that past-due benefits resulting from this 
award had been computed as $6675.00, and that $1335.00, or 
twenty percent of the past-due benefits, had been withheld as 
the maximum attorney fee payable, pending a determination by 
the Board as to the issue of attorney fees. 

Based on this evidence, the Board finds that eligibility for 
payment of attorneys fees has not been met with respect to 
either the September 1999 award for low back disability or 
the December 1999 award for deep venous thrombosis, as the 
eligibility requirements of 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 20.609, have not been met.  Clearly the record includes a 
final decision promulgated by the Board on the issue of an 
increased evaluation for a low back disability in September 
1999, and a notice of disagreement pertaining to that 
decision was presumed received following September 1996, the 
date of claim, thus after November 18, 1988.  Moreover, 
documentation reflects the retention of counsel within one 
year of the Board's September 1999 decision.  Nonetheless, no 
services have been performed in relation to the issue of an 
increased rating for a low back disability following the 
September 1999 decision for which past-due benefits were paid 
out.  The attorney is only able to collect fees from past due 
benefits for services provided after the final decision.  No 
fee may be charged, allowed or paid for services provided 
before the date on which the Board first makes a final 
decision in the case.  38 U.S.C.A. § 5904(c)(1).  Here, the 
September 1999 decision is the first final decision of record 
on that issue, and no fees may be charged for services 
performed prior to September 10, 1999.  Thus, the RO 
appropriately withheld no fees with regard to that issue.  

The Board has rendered no final decision on the issue of 
entitlement to service connection for deep venous thrombosis.  
The record contains only one final decision of the Board, 
which is dated September 10, 1999.  This decision denied 
entitlement to an increased evaluation for left and right 
foot disabilities, granted a 30 percent rating for the 
aforementioned low back disability, and remanded the issue of 
an increased rating for deep venous thrombosis.  A remand, 
however, is not a final decision of the Board. 38 C.F.R. § 
20.1100(b) (1999).

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to an increased rating 
for deep venous thrombosis of the left leg, the Board 
concludes that the attorney is not eligible for the payment 
of attorney's fees from past-due benefits awarded as a result 
of the grant of an increased rating for that condition.  
Therefore, the RO will not pay to the attorney the amount of 
the past-due benefits withheld pending this decision. 



ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is not established, and the attorney should not be 
paid any of the past-due benefits awarded the veteran for the 
grant of increased disability compensation for service-
connected low back disability or deep venous thrombosis of 
the left leg.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


